U.S. Department of Justice

Civill\ights Division
Office ofSpecial Counseljor Immigration-Related
Uri/air Employment Practices - NYA
950 Penmylvania Ave, NW
Washington, DC 20530
Main (202) 616-5594
Fax (202) 616-5509

July 30, 2014
BY EMAIL (Kristen.roy@legrand.us)
Kristen Roy
Legrand
60 Woodlawn Street
West Hartford, CT 06110

Dear Ms. Roy:
Thank you for contacting the Office of Special Counsel for Immigration~Related Unfair
Employment Practices (OSe). This is in response to your e~mail dated June 24, 2014, in which
you request guidance for how to proceed after discovering that your company accepted more
documentation than necessary for Form I~9 purposes "in a few cases." In your email, you
explain that your company made this discovery after an internal review of the company's Forms
I~9. You also state that your company was advised by another agency to inquire with our office
about compliance with the anti~discrimination provision of the Immigration and Nationality Act
(INA), including whether "to retain or destroy excess documentation."
The Office of Special Counsel for Immigration~Related Unfair Employment Practices
(OSC) investigates and resolves charges of national origin and citizenship status discrimination
in hiring, firing or recruiting or referring for a fee; discriminatory documentary practices in the
employment eligibility verification (Form I~9 and E~Verify) process; and retaliation under the
anti~discrimination provision of the INA, 8 U.S.C. § 1324b. OSC cannot provide an advisory
opinion on any specific case or set of facts. However, we can provide general information on the
INA's anti~discrimination provision and the Form I~9 process.
Please note that we are not aware of any publicly available guidance issued by any
agency recommending steps an employer should take if it accepted too many documents during
the Form I~9 process. However, an employer may violate the anti~discrimination provision of
the INA if it requests more or different documents or rejects reasonably genuine~looking
documents on the basis of citizenship or immigration status or on the basis of national origin
during the Form I~9 process. If an employer requests more than one List A or a combination of
one List B document and one List C document, a violation of the anti~discrimination provision of
the INA will depend upon whether the employer made any of those requests because of an
employee's citizenship or immigration status or because of an employee's national origin.
Furthermore, while an employer should correct its practices upon learning that it may have
violated the anti-discrimination provision of the INA, an employee who believes that he or she
was the victim of discriminatory Form I~9 practices, has up to 180 days from the date of the
discriminatory practice to file a timely charge with our office. We encourage you to visit our

website (www.justice.gov/cli/about/osc) or to contact our toll-free employer hotline (1-800-255­
8155 or TTY 1-800-237-2515) if you would like to learn about resources available to assist your
human resources staff in complying with the anti-discrimination provision going forward, such
as through free webinar training by our office or distribution of educational materials to your
staff.

Sincerely,

Alberto Ruisanchez
Deputy Special Counsel

2

